Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 1 of 191 Pageid#: 1870
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 2 of 191 Pageid#: 1871
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 3 of 191 Pageid#: 1872




                                            CERTIFICATE

             I, Henry W. McLaughlin, counsel for plaintiff, certify that on July 28, 2021, the

      foregoing will be filed electronically with the ECF filing System of the U.S. District Court

      for the Western District of Virginia, Roanoke Division, and that a copy of the foregoing

      (with copy of exhibits to this filing) has been mailed after 5 p.m. and before midnight on July

      28, 2021 to John Richard Blazer, 16913 Meredith Street Road, Sunbury, Ohio 43074 and on

      July 29, 2021 will be sent by next day mail to the said address


                                                            /s/ Henry W. McLaughlin
                                                           Henry W. McLaughlin (VSB No. 07105)
                                                           Law Office of Henry McLaughlin, P.C.’
                                                           Eighth and Main Building
                                                           707 East Main Street, Suite 1050
                                                           Richmond, Virginia 23219
                                                           (804) 205-9020; fax (877) 575-0245
                                                           henry@mclaughlinvalaw.com
                                                           Counsel for Plaintiff Rachael L. Cook




                                                     3
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 4 of 191 Pageid#: 1873
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 5 of 191 Pageid#: 1874
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 6 of 191 Pageid#: 1875
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 7 of 191 Pageid#: 1876
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 8 of 191 Pageid#: 1877
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 9 of 191 Pageid#: 1878
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 10 of 191 Pageid#:
                                   1879
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 11 of 191 Pageid#:
                                   1880
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 12 of 191 Pageid#:
                                   1881
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 13 of 191 Pageid#:
                                   1882
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 14 of 191 Pageid#:
                                   1883
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 15 of 191 Pageid#:
                                   1884
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 16 of 191 Pageid#:
                                   1885
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 17 of 191 Pageid#:
                                   1886
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 18 of 191 Pageid#:
                                   1887
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 19 of 191 Pageid#:
                                   1888
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 20 of 191 Pageid#:
                                   1889
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 21 of 191 Pageid#:
                                   1890
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 22 of 191 Pageid#:
                                   1891
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 23 of 191 Pageid#:
                                   1892
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 24 of 191 Pageid#:
                                   1893
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 25 of 191 Pageid#:
                                   1894
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 26 of 191 Pageid#:
                                   1895
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 27 of 191 Pageid#:
                                   1896
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 28 of 191 Pageid#:
                                   1897
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 29 of 191 Pageid#:
                                   1898
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 30 of 191 Pageid#:
                                   1899
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 31 of 191 Pageid#:
                                   1900
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 32 of 191 Pageid#:
                                   1901
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 33 of 191 Pageid#:
                                   1902
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 34 of 191 Pageid#:
                                   1903
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 35 of 191 Pageid#:
                                   1904
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 36 of 191 Pageid#:
                                   1905
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 37 of 191 Pageid#:
                                   1906
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 38 of 191 Pageid#:
                                   1907
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 39 of 191 Pageid#:
                                   1908
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 40 of 191 Pageid#:
                                   1909
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 41 of 191 Pageid#:
                                   1910
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 42 of 191 Pageid#:
                                   1911
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 43 of 191 Pageid#:
                                   1912
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 44 of 191 Pageid#:
                                   1913
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 45 of 191 Pageid#:
                                   1914
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 46 of 191 Pageid#:
                                   1915
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 47 of 191 Pageid#:
                                   1916
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 48 of 191 Pageid#:
                                   1917
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 49 of 191 Pageid#:
                                   1918
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 50 of 191 Pageid#:
                                   1919
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 51 of 191 Pageid#:
                                   1920
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 52 of 191 Pageid#:
                                   1921
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 53 of 191 Pageid#:
                                   1922
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 54 of 191 Pageid#:
                                   1923
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 55 of 191 Pageid#:
                                   1924
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 56 of 191 Pageid#:
                                   1925
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 57 of 191 Pageid#:
                                   1926
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 58 of 191 Pageid#:
                                   1927
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 59 of 191 Pageid#:
                                   1928
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 60 of 191 Pageid#:
                                   1929
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 61 of 191 Pageid#:
                                   1930
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 62 of 191 Pageid#:
                                   1931
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 63 of 191 Pageid#:
                                   1932
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 64 of 191 Pageid#:
                                   1933
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 65 of 191 Pageid#:
                                   1934
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 66 of 191 Pageid#:
                                   1935
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 67 of 191 Pageid#:
                                   1936
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 68 of 191 Pageid#:
                                   1937
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 69 of 191 Pageid#:
                                   1938
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 70 of 191 Pageid#:
                                   1939
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 71 of 191 Pageid#:
                                   1940
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 72 of 191 Pageid#:
                                   1941
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 73 of 191 Pageid#:
                                   1942
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 74 of 191 Pageid#:
                                   1943
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 75 of 191 Pageid#:
                                   1944
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 76 of 191 Pageid#:
                                   1945
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 77 of 191 Pageid#:
                                   1946
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 78 of 191 Pageid#:
                                   1947
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 79 of 191 Pageid#:
                                   1948
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 80 of 191 Pageid#:
                                   1949
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 81 of 191 Pageid#:
                                   1950
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 82 of 191 Pageid#:
                                   1951
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 83 of 191 Pageid#:
                                   1952
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 84 of 191 Pageid#:
                                   1953
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 85 of 191 Pageid#:
                                   1954
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 86 of 191 Pageid#:
                                   1955
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 87 of 191 Pageid#:
                                   1956
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 88 of 191 Pageid#:
                                   1957
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 89 of 191 Pageid#:
                                   1958
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 90 of 191 Pageid#:
                                   1959
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 91 of 191 Pageid#:
                                   1960
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 92 of 191 Pageid#:
                                   1961
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 93 of 191 Pageid#:
                                   1962
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 94 of 191 Pageid#:
                                   1963
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 95 of 191 Pageid#:
                                   1964
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 96 of 191 Pageid#:
                                   1965
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 97 of 191 Pageid#:
                                   1966
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 98 of 191 Pageid#:
                                   1967
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 99 of 191 Pageid#:
                                   1968
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 100 of 191 Pageid#:
                                    1969
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 101 of 191 Pageid#:
                                    1970
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 102 of 191 Pageid#:
                                    1971
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 103 of 191 Pageid#:
                                    1972
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 104 of 191 Pageid#:
                                    1973
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 105 of 191 Pageid#:
                                    1974
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 106 of 191 Pageid#:
                                    1975
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 107 of 191 Pageid#:
                                    1976
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 108 of 191 Pageid#:
                                    1977
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 109 of 191 Pageid#:
                                    1978
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 110 of 191 Pageid#:
                                    1979
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 111 of 191 Pageid#:
                                    1980
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 112 of 191 Pageid#:
                                    1981
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 113 of 191 Pageid#:
                                    1982
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 114 of 191 Pageid#:
                                    1983
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 115 of 191 Pageid#:
                                    1984
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 116 of 191 Pageid#:
                                    1985
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 117 of 191 Pageid#:
                                    1986
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 118 of 191 Pageid#:
                                    1987
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 119 of 191 Pageid#:
                                    1988
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 120 of 191 Pageid#:
                                    1989
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 121 of 191 Pageid#:
                                    1990
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 122 of 191 Pageid#:
                                    1991
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 123 of 191 Pageid#:
                                    1992
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 124 of 191 Pageid#:
                                    1993
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 125 of 191 Pageid#:
                                    1994
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 126 of 191 Pageid#:
                                    1995
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 127 of 191 Pageid#:
                                    1996
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 128 of 191 Pageid#:
                                    1997
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 129 of 191 Pageid#:
                                    1998
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 130 of 191 Pageid#:
                                    1999
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 131 of 191 Pageid#:
                                    2000
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 132 of 191 Pageid#:
                                    2001
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 133 of 191 Pageid#:
                                    2002
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 134 of 191 Pageid#:
                                    2003
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 135 of 191 Pageid#:
                                    2004
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 136 of 191 Pageid#:
                                    2005
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 137 of 191 Pageid#:
                                    2006
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 138 of 191 Pageid#:
                                    2007
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 139 of 191 Pageid#:
                                    2008
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 140 of 191 Pageid#:
                                    2009
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 141 of 191 Pageid#:
                                    2010
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 142 of 191 Pageid#:
                                    2011
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 143 of 191 Pageid#:
                                    2012
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 144 of 191 Pageid#:
                                    2013
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 145 of 191 Pageid#:
                                    2014
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 146 of 191 Pageid#:
                                    2015
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 147 of 191 Pageid#:
                                    2016
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 148 of 191 Pageid#:
                                    2017
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 149 of 191 Pageid#:
                                    2018
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 150 of 191 Pageid#:
                                    2019
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 151 of 191 Pageid#:
                                    2020
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 152 of 191 Pageid#:
                                    2021
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 153 of 191 Pageid#:
                                    2022
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 154 of 191 Pageid#:
                                    2023
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 155 of 191 Pageid#:
                                    2024
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 156 of 191 Pageid#:
                                    2025
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 157 of 191 Pageid#:
                                    2026
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 158 of 191 Pageid#:
                                    2027
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 159 of 191 Pageid#:
                                    2028
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 160 of 191 Pageid#:
                                    2029
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 161 of 191 Pageid#:
                                    2030
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 162 of 191 Pageid#:
                                    2031
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 163 of 191 Pageid#:
                                    2032
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 164 of 191 Pageid#:
                                    2033
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 165 of 191 Pageid#:
                                    2034
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 166 of 191 Pageid#:
                                    2035
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 167 of 191 Pageid#:
                                    2036
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 168 of 191 Pageid#:
                                    2037
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 169 of 191 Pageid#:
                                    2038
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 170 of 191 Pageid#:
                                    2039
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 171 of 191 Pageid#:
                                    2040
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 172 of 191 Pageid#:
                                    2041
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 173 of 191 Pageid#:
                                    2042
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 174 of 191 Pageid#:
                                    2043
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 175 of 191 Pageid#:
                                    2044
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 176 of 191 Pageid#:
                                    2045
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 177 of 191 Pageid#:
                                    2046
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 178 of 191 Pageid#:
                                    2047
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 179 of 191 Pageid#:
                                    2048
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 180 of 191 Pageid#:
                                    2049
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 181 of 191 Pageid#:
                                    2050
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 182 of 191 Pageid#:
                                    2051
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 183 of 191 Pageid#:
                                    2052
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 184 of 191 Pageid#:
                                    2053
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 185 of 191 Pageid#:
                                    2054
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 186 of 191 Pageid#:
                                    2055
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 187 of 191 Pageid#:
                                    2056
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 188 of 191 Pageid#:
                                    2057
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 189 of 191 Pageid#:
                                    2058
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 190 of 191 Pageid#:
                                    2059
Case 7:15-cv-00456-MFU-RSB Document 194 Filed 07/28/21 Page 191 of 191 Pageid#:
                                    2060
